IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: E.O.R. AND           : No. 29 MAL 2017
M.M.R., MINOR CHILDREN                   :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: O.R., FATHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.